Case 3:19-cv-00665-MMD-WGC Document 37-9 Filed 05/17/20 Page 1of3

Exhibit 9

Exhibit 9
Case 3:19-cv-00665-MMD-WGC Document 37-9 Filed 05/17/20 Page 2 of 3

PROCTER R. HUG HIGH SCHOOL

PRIDE, HONOR, INTEGRITY, LOYALTY

Campus Prinajpa! — Ma. Leman Red Barger O50 Segre Sereat
Aavistint Principal — Ms. Koondk Clark Fano, NV E932
Assistant Principal — He. Bred Bodine LPBana (275) B2E-8200

Agsscest Panapel — Dr. Tisna Asan
Arastant Prioaipel -— Me. Thisten Melita

 

 

May 24, 2017
EMAILED AND US MAIL

Trina Olsen

 

RE: Notice of Investigatory/Due Process Meeting and Right to Representation

Dear Mrs. Trina Olsen:

 

You are directed to meet with me for an investigatory/due process meeting on Wednesday, May 31, 2017 at 11:00 am at the District office,
425 East Ninth Street. Please check into the Welcome Center and you will be directed to the meeting. In attendance at the meeting with you
and me will be Virginia Doran Labor Relations Manager.

The purpose of this meeting is to discuss the allegations of unprofessional conduct as follows:

NRS 391.750 a. Inefficiency; c. Unprofessional conduct; d. Insubordination; e. Neglect of duty; i. Inadequate performance; k
Failure to comply with such reasonable requirements as a board may prescribe; I. Failure to show normal improvement and evidence

of professional training and growth; p. Dishonesty; t. Gross misconduct; and

Administrative Regulations, 4111.4 Ethical Standards; Administrative Procedure 5504 Grading: Incompletes / Appeals; and
Administrative Procedure 5502 Academic Grading Policy High School.

The allegations are regarding incidents that occurred April 7- May 15, 2017, and consist of the following:

e Allegedly you sent an email to Wendy Labon, Patrick Rossi and Patricia Newbrough giving a directive to issue a final and change a
grade for the 14-15 school year violating administrative procedure 5504 and 5502.

® Allegedly you gave Sharon Black a notification of credit form to use to change a grade for the 15-16 school year, violating
administrative procedure 5504 and 5502.

e Allegedly you failed to get my approval prior to putting in Lorrie Foley’s evaluation that you recommended her to be placed on a
FAP. After reviewing the narrative you sent me an email on April 8“ and I told you that Lorrie could not be placed on an FAP. In
an email received on April 20" and in the meeting held on April 27° with Lorrie Foley, Elaine Lancaster, WEA Representative and
me you stated that Laura Pincollini gave you guidance and you followed it, to include the FAP.

* You allegedly sent an email, Friday, May 12% to Brad Bodine and Patrick Rossi asking for direction and credit to be issued, on an
issue that was discussed in a meeting on May 10% with Elaine Lancaster, Wendy Labon and Brad Bodine where I stated that Brad
Bodine would review all A+ courses to ensure all policies were followed. You stated in the meeting on May 10" that you do not
know the policy around A+ for AE credits, OLA credits and incomplete learning. You sent an email to Brad Bodine on May 12°
about Juan. You stated, “He has access to A+. I don’t want Juan in any trouble for not being trained. Can you please work with Juan
and Patty in making sure that he gets the info he needs to work with A+? He also needs the policies for incomplete learning (like not
contacting teachers about past classes). You sent an email to Brad Bodine and I on May 17* stating that, “Given the questions that
are arising about the Incomplete Learning Process that was rolled out by admin in a staff meeting, I do not want to be involved with
moving forward with this until our admin team vets the process and provides written guidelines for teacher and A+ teachers. On

_~-Friday, March 3, 2017 you presented a PowerPoint explaining this process.

* You allegedly failed to report t me an incident reported to you on May 8® involving a student, staff member and drugs. On May 8*
Patrick Rossi reported to you that he was told by Sabrina Cellucci that Jessica Wilson gave drugs back to a student. You stated to
Jessica Wilson that you spoke with a trusted mentor/confidant from another school. You did not state this confidant’s name, You

a peers a

ba
‘A community that challenges us to think, work, and act with expellence and integrity.

 

 

OLSEN - D000Ss~
eR

CaB EIS: 19-cv-00665-MMD-WGC Document 37-9 Filed 05/17/20 Page 3 of 3

PROCTER R. HUG HIGH SCHOOL

PRIDE, HONOR, INTEGRITY, LOYALTY

Chospes Potccpe! — Ms. Lewen Fard Boxter FEO Sertre Streat
Hesietant Preincieel — He. Rbcada Chast Fane, NV §922
Assistant Prioapel — Me. Band Bodina Lana (2EY 8Fo 2200

Asistest Principal — Dr. Tisios sen
Aneistent Princpel — ie. Tristen MekBaoy

 

 

directed Jessica to self-report what she did to me. You did not report this incident to me, schoo] police or any other administer on
Hug Campus.

* It is alleged that on May 5“ you responded to a student issue. It is alleged that while Mary Caraway was on the phone speaking to
the 911 operator you allegedly took the phone out of her hand to speak to the operator.

*  Itis alleged that you failed to supervise staff under your required supervision as demonstrated by: the list of students that Wendy
Labon sent to Rise. Your alleged lack of attendance at Special Education teacher meetings and at Senior Special Education Action
Committee (SSAC) meetings. Your alleged cancelation of meetings with the SPED department leaders from February 14% to the end

of the school year because of the 3 weeks of testing.

At the meeting, you will have the opportunity to respond to all allegations. You will also be advised at the meeting, on the record, that you
will be required to respond to all allegations and that failure to do so may constitute insubordination.

You are hereby further advised not to discuss this meeting or the allegations of potential misconduct with anyone except your WSPA
representative. You are further directed not to contact anyone involved with this investigation (directly or indirectly) including employees of

the WCSD. Please feel free to contact me with any questions.

Be advised that if the allegations are found to be true, you may face disciplinary action, which can range from a written warning, written
reprimand, suspension without pay, letter of admonition, demotion, or termination. Be further advised, that you have the right to have an
Association Representative or other representation present with you at the meeting. The District has not reached a conclusion as to what, if

any, discipline is appropriate, but will do so only after it receives your response to the allegations.

If legal counsel will represent you, you must inform me no later than Tuesday, May 30, 2017 at 5:00 pm.

Kinsend rd

Lauren Ford
Principal Hug High School

Attachments; NRS 391.750
WCSD Administrative Regulations 4111.4 Ethical Standards, Administrative Procedure 5504 Grading: Incompletes /

Appeals, Administrative Procedure 5502 Academic Grading Policy High School.

ce; Dawn Huckaby, Chief Human Resources Officer
Roger Gonzalez, Area Superintendent
Virginia Doran, Labor Relations Manager

 

‘A community that challenges us to think, work, and act with excellence and integrity.

OLSEN = UUDUS4
